Exhibit 10.93

[logo.gif]

October 29, 2002

Mr. Mark Lefanowicz
3372 Hermosa Way
Lafayette, California 94549

 

Dear Mark,

 

We are very pleased that you have accepted our invitation to join the E-LOAN,
Inc. Board of Directors. We believe your participation on our Board will be of
great benefit to our management team and assist our Company in achieving future
success. For your information, set forth below is a summary of the terms upon
which you will join the Board.

 1.  You will be appointed to the Board by Unanimous Written Consent of the
     Board effective October 29, 2002 (the "Effective Date"). You should plan on
     attending the next Board meeting, which is scheduled for Friday, November
     22, 2002. The Board currently consists of five members and will increase to
     six members upon the Effective Date.
 2.  On the Effective Date you will also become the Chairman of the Company's
     Audit Committee, subject to the authority granted to Committee members in
     the Company's Audit Committee Charter.
 3.  In connection with your service on the Board, you will be granted under the
     Company's 1997 Stock Plan a non-qualified stock option to purchase 60,000
     shares of the Company's Common Stock at the exercise price per share equal
     to the fair market value on the Effective Date. The option shares will vest
     1/48th monthly over four years measured from the option grant date.
 4.  In connection with your service as the Chairman of the Audit Committee, you
     will be granted under the Company's 1997 Stock Plan a non-qualified stock
     option to purchase an additional 60,000 shares of the Company's Common
     Stock at the exercise price per share equal to the fair market value on the
     Effective Date. The option shares will vest 1/48th monthly over four years
     measured from the option grant date.
 5.  With regard to the option grants described in paragraphs 3 and 4 above, in
     the event of a "Change of Control" of the Company, fifty percent (50%) of
     the unvested shares subject to the option grants shall vest and become
     exercisable immediately prior to the "Change of Control." For this purpose,
     a "Change of Control" of the Company is defined as (a) the approval by the
     shareholders of the Company of a merger or consolidation of the Company
     with any other corporation, other than a merger or consolidation which
     would result in the voting securities of the Company outstanding
     immediately prior thereto continuing to represent (either by remaining
     outstanding or by being converted into voting securities of the surviving
     entity) more than fifty percent (50%) of the total voting power represented
     by the voting securities of the Company or such surviving entity
     outstanding immediately after such merger or consolidation; (b) the
     approval by the shareholders of the Company of a plan of complete
     liquidation of the Company or an agreement for the sale or disposition by
     the Company of all or substantially all of the Company's assets; or (c) any
     "person" (as such term is used in Section 13(d) and 14(d) of the Securities
     Exchange Act of 1934, as amended) becoming the "beneficial owner" (as
     defined in Rule 13d-3 under said Act), directly or indirectly, of
     securities of the Company representing 50% or more of the total voting
     power represented by the Company's then outstanding voting securities
 6.  You will eligible for future stock option awards as determined by the
     Compensation Committee from time-to-time.
 7.  You will be reimbursed for your reasonable travel expenses to and from
     meetings of the Board and any Committee you serve on at the time.
 8.  As a Director you will not be paid any fees (other than reimbursed
     expenses) for attending Board or Committee meetings or for otherwise
     serving on the Board or any Committee.
 9.  You and the Company will execute an indemnification agreement in the
     Company's standard form pursuant to which the company will agree to
     indemnify you in connection with your service to the Company.
 10. You will be provided with copies of the Company's confidentiality policy,
     insider trading policy, D&O insurance policy, and other materials
     applicable to your service as a Director.

Please sign and return a copy of this letter to Ed Giedgowd at fax no. (925)
803-3503. Please note that the terms of this letter are subject to approval by
the Company's Board of Directors. A Unanimous Written Consent is being
circulated to the Board members at this time.

We look forward to you joining the Board.

Best regards,

Chris Larsen

Chairman and Chief Executive Officer

 

Acknowledged and agreed:

 

____________________________

Mark E. Lefanowicz




--------------------------------------------------------------------------------


